No sufficient foundation was laid for this bill in equity under Revised Statutes, Chapter 118, Section 52, et seq., to remove a cloud on the title to certain real estate the real title to which, or to an undivided interest in common therein, plaintiff alleges vested in herself.
A cloud on title is something, such as a mortgage, deed or other instrument, which can be pointed out, and which, as a semblance of title, either legal or equitable, has some appearance of casting a valid objection over the true owner’s title.
There was no such showing at the trial below. Exceptions over*520ruled. Appeal dismissed. Decree below affirmed.
Seth May, for plaintiff.
Clifford & Clifford, for defendants.